Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 1 of 19




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 1:19-cv-22261-BB

 CRUBIN, LLC, a Florida
 limited liability company,

           Plaintiff,

 v.

 JESUS “ALEX” ESCORIAZA, an
 individual,

       Defendant.
 ___________________________________/

                         PLAINTIFF’S EMERGENCY MOTION FOR
                    EX PARTE SEIZURE AND EVIDENCE PRESERVATION
                   ORDER AND INCORPORATED MEMORANDUM OF LAW

           Pursuant to the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836(b)(2), Plaintiff
 CRubin LLC (“Dynasty Sports”), respectfully submits its Emergency Motion for Ex Parte
 Seizure and Evidence Preservation Order and Incorporated Memorandum of Law (the
 “Motion”). As set forth below, the nature of the emergency is that Dynasty Sports has reason to
 believe that the Defendant, Jesus “Alex” Escoriaza (“Escoriaza”), is actively using and
 disclosing Dynasty Sports’ trade secrets and confidential information, which he misappropriated
 both during and after his employment, to compete with Dynasty Sports. If a client or competitor
 has Dynasty Sports’ confidential information, it can use that information to replicate Dynasty
 Sports’ systems or processes, ruining Dynasty Sports’ business. Dynasty Sports respectfully
 requests a ruling by June 5, 2019 to avoid, to the extent possible, immediate and irreparable harm
 to Dynasty Sports if its confidential information and trade secrets are being actively used and
 disclosed by Escoriaza.
      I.       INTRODUCTION
           Dynasty Sports acknowledges that an ex parte seizure is an extraordinary remedy. But
 this case presents extraordinary circumstances. Dynasty Sports seeks limited ex parte seizure and
 evidence-preservation orders to ensure preservation of evidence showing misappropriation of
 trade secrets, a remedy provided for under the recently enacted DTSA. Specifically, Dynasty
                                                 1
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 2 of 19




 Sports seeks an order allowing a Court-appointed technical expert to copy and deliver to the
 Court, for preservation, electronic files in Defendant Jesus “Alex” Escoriaza’s (“Escoriaza”)
 possession. Dynasty Sports has good cause to believe that these files contain (a) Dynasty Sports’
 trade secrets and (b) voluminous evidence proving Escoriaza’s past and ongoing
 misappropriation of those trade secrets. There is a grave risk that Escoriaza will destroy this
 evidence if given notice prior to its seizure.
           As detailed below, Dynasty Sports is an industry-leading provider of ticket inventory
 management, ticket-pricing optimization, and ticket data and analytics, among other services, to
 professional sports teams, venues, ticketing providers, and other entities involved in professional
 sports. Escoriaza was one of Dynasty Sports’ first employees, and he was responsible for
 building the company’s IT infrastructure. He is extremely sophisticated in IT matters and has
 unique knowledge about Dynasty Sports’ IT systems.
           Dynasty Sports has learned that (1) when Escoriaza worked at Dynasty Sports, (2) as he
 prepared to leave the company (including on his last day), and (3) since he left the company,
 Escoriaza used his unique knowledge about Dynasty Sports’ IT infrastructure and proprietary
 business practices to surreptitiously access, view, and download highly proprietary, trade-secret
 information. Given his IT sophistication and the devious means he used to access and obtain this
 information unlawfully, there is an extreme risk that, upon being served with this lawsuit, he will
 destroy the electronic bread crumbs proving his illegal conduct.
     II.      RELIEF SOUGHT
           In this Motion, Dynasty Sports seeks very limited ex parte relief.1 It does not seek seizure
 of actual electronic devices or deletion of any information or files on those devices. The
 proposed seizure is limited to making forensic-quality images from computer and mobile devices
 used or controlled by Escoriaza, to preserve evidence found on the devices. The copied files
 would remain in the Court’s possession. Dynasty Sports would not be able to access those files
 until further order of Court, after Escoriaza has had a chance to respond. Thus, the proposed
 seizure and preservation orders are narrowly tailored to minimize any impact on Escoriaza’s


 1
       Dynasty Sports is contemporaneously filing an Emergency Ex Parte Motion for
 Temporary Restraining Order. That motion seeks to prohibit Escoriaza from further use of
 Dynasty Sports’ trade secrets and confidential information.

                                                    2
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 3 of 19




 legitimate personal or business operations, and the only burden on him will be the short time
 required to make copies of the files from computer devices.
            Dynasty Sports further requests appointment by the Court of a digital-forensics expert
 with expertise in identifying and imaging or copying data and digital files to carry out the
 requested seizure, alongside the United States Marshals Service. This technical expert would not
 be affiliated with Dynasty Sports or Escoriaza and would be bound by a Court-approved non-
 disclosure agreement. Dynasty Sports respectfully suggests that a technical expert from Xact
 Data Discovery, Peter Vazquez (or such other person with Xact Data Discovery as may be
 appropriately determined by it), a company with prior experience collecting this type of data
 pursuant to an ex parte seizure order, be appointed by the Court as a technical expert. Xact Data
 Discovery is not affiliated with Dynasty Sports or undersigned counsel, and upon information
 and belief, is not affiliated with Escoriaza.
     III.      FACTS SUPPORTING EX PARTE RELIEF
            The relevant facts supporting this application are as follows and are detailed in the
 Affidavits of David Thompson, David O’Neil and Stuart Halberg, attached as Exhibits “A,”
 “B,” and “C,” respectively.
               A. Dynasty Sports’ Trade Secrets and Confidential Information.
            Dynasty Sports is an industry-leading provider of ticket inventory management, ticket
 pricing optimization, and ticket data and analytics, among other services, to professional sports
 teams, venues, ticketing providers, and other entities involved in professional sports. Halberg
 Aff., ¶ 3. Dynasty Sports’ goal is to work with its clients to maximize their revenue from ticket
 sales. Id.
            Dynasty Sports’ trade secrets include the volumes of data that Dynasty Sports, through its
 and its wholly owned subsidiaries’ efforts, has compiled regarding the ticketing market, as well
 as how that data is used to conduct its business, along with proprietary software and systems it
 uses to operate its business (the “Trade Secrets”). Dynasty Sports’ Trade Secrets are related to a
 product or service used in, or intended for use in, interstate or foreign commerce. The Trade
 Secrets are financial, business, technical, and economic information that derive independent
 economic value from not being generally known to, and are not readily ascertainable through
 proper means by, others who can obtain economic value from the disclosure and use of the Trade
 Secrets. The Trade Secrets are a primary asset of Dynasty Sports, without which it could not
                                                    3
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 4 of 19




 function. If the Trade Secrets were shared with Dynasty Sports’ competitors or clients, it could
 ruin Dynasty Sports’ business. Halberg Aff., ¶ 5.
        Escoriaza worked at Dynasty Sports from October 8, 2012 to January 4, 2019. For the
 last several years of his employment, he served as one of Dynasty Sports’ Vice Presidents, a
 senior position. Halberg Aff., ¶ 8. Escoriaza has substantial knowledge about information
 technology. As part of his work as an employee of Dynasty Sports, Escoriaza was largely
 responsible for building and maintaining Dynasty Sports’ information technology infrastructure.
 Thus, Escoriaza was and is extremely knowledgeable about Dynasty Sports’ technology systems,
 business processes, and data, and had access to Dynasty Sports’ confidential and proprietary
 information, including the Trade Secrets. Halberg Aff., ¶ 11. In addition, Escoriaza has
 extensive, unique knowledge about Dynasty Sports’ business from an operations and accounting
 standpoint. Id.
        During Escoriaza’s employment with Dynasty Sports, he and Dynasty Sports entered into
 a series of employment agreements, including but not limited to: On or about October 19, 2016,
 an Employee Agreement (the “First Employee Agreement”); on or about November 16, 2012,
 an Employee Non-Compete Agreement (the “Non-Compete Agreement”); on or about January
 1, 2017, an updated Employee Agreement (the “Second Employee Agreement”); and on or about
 May 14, 2018, an Employee Non-Disclosure and Invention Assignment Agreement, which
 amended only to the extent therein the Second Employment Agreement (the “Non-Disclosure
 Agreement” and together with the Second Employee Agreement, the “Employment
 Agreement”). Halberg Aff., ¶ 9 & Ex. 1-4.
        Among other things, the Employment Agreement restricted the disclosure and use of
 Dynasty Sports’ confidential and proprietary information (the “Confidential Information”) and
 Trade Secrets. See Halberg Aff. Ex. 4, § 2. On his final day, he signed an Acknowledgment, in
 which he expressly acknowledged his post-employment obligations. See id., ¶ 9 & Ex. 1-4 & Ex.
 5.
            B. Dynasty Sports Takes Reasonable Measures to Protect Its Trade Secrets.
        Dynasty Sports takes a number of measures to protect its Trade Secrets, including,
 without limitation, requiring employees to execute employment agreements containing use and
 disclosure restrictions, and requiring use of individual usernames and passwords, including but
 not limited to all cases involving email or file sharing. Halberg Aff., ¶ 6. Where it is necessary to
                                                  4
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 5 of 19




 use a shared account, such as machine accounts, Dynasty Sports requires use of a password
 archive that it itself secured to individual, permitted access, and exceptions are limited to
 operational and information technology systems where it is impractical to have an individual
 user credential running software processes on a server. Id. Additionally, Dynasty Sports’
 networks are protected by firewalls with virtual private network access for authorized users to
 gain access to internal resources over the internet, and Dynasty Sports’ databases are secured by
 accounts that require authentication and authorization. Id.
        Dynasty Sports continues to take reasonable measures to protect its Trade Secrets once
 employees leave. Halberg Aff., ¶ 7. The company disables former employees’ accounts and/or
 resets their passwords, as appropriate. Id. Departing employees are also asked to sign
 acknowledgment forms, wherein they re-acknowledge their responsibilities with regard to use
 and disclosure restriction; even if a departing employee refuses to sign an acknowledgement
 form, Dynasty Sports still reviews these procedures with them to provide a reminder and notice
 of their responsibilities. Id. As discussed above, Escoriaza signed this document. Halberg Aff., ¶
 9 & Ex. 5.
              C. Escoriaza Misappropriated Dynasty Sports’ Trade Secrets and Used and
                 Disclosed Dynasty Sports’ Confidential Information
        In late March 2019, as part of routine auditing, Dynasty Sports’ Chief Technology
 Officer, David Thompson, noticed that a Dynasty Sports account that was used for analytics and
 data warehousing and also configured to be used for email, powerbi@dynastyse.com (the
 “PowerBi Account”), was configured to give that account “read and manage” access to the email
 accounts of Cole Rubin, Dynasty Sports’ CEO and Director; Jon Katz, COO and Director;
 Carlyle Kirkpatrick, former CFO; and Michael Freiburghouse, Controller. In other words,
 whoever logged in to the PowerBi Account could read all of these individuals’ emails and
 control their email accounts, such as by moving and deleting emails. The users would not have
 been aware of this access. This was highly irregular and caused Thompson great concern.
 Thompson Aff., ¶ 4. At that point, Thompson began investigating. Id., ¶ 5. At no point had
 Dynasty Sports authorized Escoriaza or anyone else to give the PowerBi Account this access to
 these senior executives’ email accounts. Halberg Aff., ¶ 12. As part of this investigation,
 Dynasty Sports hired Kudelski Security, an outside computer forensics firm, and this Motion
 attaches the affidavit of David O’Neal of Kudelski Security. This investigation led to the

                                                  5
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 6 of 19




 discovery of Escoriaza’s unlawful conduct, motivated by his intent to steal and use for his benefit
 Dynasty Sports’ Trade Secrets and Confidential Information.
        On December 21, 2018, Escoriaza gave Dynasty Sports notice that he would be leaving
 the company. Halberg Aff., ¶ 8. His final day was January 4, 2019. Id. As part of its
 investigation, Dynasty Sports recently learned that in the days leading up to Escoriaza’s final day
 of employment with Dynasty Sports, Escoriaza sent to his personal Gmail account,
 j.alex.esco@gmail.com, emails containing Dynasty Sports’ Confidential Information and Trade
 Secrets.
        On December 10, 2018 and again on December 18, 2018, Escoriaza emailed his personal
 Gmail account Trade Secrets, consisting of a significant amount of sales data. Thompson Aff., ¶
 9. This sales data is extremely valuable, highly confidential information, and Escoriaza had no
 business purpose in sending these emails. Halberg Aff., ¶ 19.
        On December 19, 2018, Escoriaza emailed his personal Gmail account Confidential
 Information, including Dynasty Sports’ master American Express credit card number and four-
 digit CVV code, as well as the username and password to a client’s college football playoff
 ticket account. Thompson Aff., ¶ 10.
        On December 26, 2018, Escoriaza emailed his personal Gmail account Trade Secrets
 consisting of a purchase-order template that Dynasty Sports uses to load inventory into its
 system. Thompson Aff., ¶ 11.
        On January 3, 2019, Escoriaza’s account registered a new computer to Dynasty Sports’
 Azure Active Directory. This process enables a computer to connect to other resources in the
 corporate environment, whether that computer is directly connected to a company network or via
 a remote virtual private network. Normally this is done for new employees or for those getting
 new hardware. Typically, this would facilitate a connection to shared network drives and
 printers. On Escoriaza’s penultimate day at Dynasty Sports, there would be no business purpose
 for this action. Thompson Aff., ¶ 14.
        On January 4, 2019, his last day, Escoriaza sent two more emails to his personal Gmail
 account containing Confidential Information. The first email contained the IP address of one of
 Dynasty Sports’ servers, which houses important and confidential Dynasty Sports files.
 Thompson Aff., ¶ 12. The second email contained the password to Dynasty Sports’ inventory
 management system, as well as passwords to several of Dynasty Sports’ database servers. Id.
                                                 6
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 7 of 19




 These passwords were for user accounts that Escoriaza had created to access data on those
 databases. Id. The way Escoriaza created these accounts would have made it easier to avoid
 routine access logging. Id. Because of the high volume of activity on these various databases, it
 would be possible using such an account to make information queries without particular scrutiny.
 Id. These accounts provide access to Dynasty Sports’ ticket inventory and movement, containing
 non-public, proprietary information that could be used to harm Dynasty Sports or its clients.
 These systems are extremely proprietary. Id. Escoriaza had no business purpose for sending
 these emails. Thompson Aff., ¶ 13. By sending himself these emails, as well as through the
 other conduct detailed herein, Escoriaza—unbeknownst to Dynasty Sports—maintained the
 ability to access Dynasty Sports’ systems after he left and his account was disabled. Id.
        Dynasty Sports uses Microsoft Office 365’s OneDrive, which utilizes a “file-based
 operation” log that shows when a user previewed, downloaded or accessed a file. O’Neil Aff., ¶
 6. Between December 27, 2018 and January 4, 2019, Escoriaza’s last day of employment with
 Dynasty Sports, Escoriaza previewed, downloaded or accessed 411 files, many of which contain
 Dynasty Sports’ Trade Secrets and Confidential Information. O’Neil Aff., ¶ 7; Halberg Aff., ¶
 24.
        For example, Escoriaza downloaded a document titled “Monarch User Administration,”
 which contained information about Dynasty Sports’ pricing tool used to determine the
 appropriate price for tickets on the secondary market. This tool is critical to Dynasty Sports’
 business. Halberg Aff., ¶ 25. The document contained proprietary, nonpublic information about
 how the pricing tool is set up, including how it functions as both a reporting tool and a pricing
 dashboard. Id. Other documents accessed, viewed, or downloaded by Escoriaza include highly
 proprietary information, such as presentations to the company’s board of directors and company
 roadmaps. Halberg Aff., ¶ 26. These presentations were highly confidential and made solely to
 board members and a few senior executives. Id. The roadmaps showed development goals and
 timelines for implementing technology, again, highly proprietary and confidential information.
 Id. All of the documents described in this paragraph contain Dynasty Sports’ Trade Secrets and
 Confidential Information.
        Dynasty Sports also investigated the PowerBi Account. It was connected to Escoriaza’s
 personal Gmail account, j.alex.esco@gmail.com, which was listed as the recovery email
 associated with the PowerBi Account. Id., ¶ 6. Additionally, Internet Protocol (or IP) addresses
                                                 7
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 8 of 19




 connect Escoriaza to the PowerBi Account before and after he left Dynasty Sports. An IP address
 is a unique string of numbers that identifies each computer using the Internet Protocol to
 communicate over a network. O’Neal Aff., ¶ 16. On April 11, 2019, there were eight failed
 attempts to login to Escoriaza’s email account made from the IP address 172.11.274.111 (by
 then, his email account had been disabled). That day and on other occasions following the end of
 Escoriaza’s employment with Dynasty Sports, the very same IP address accessed the PowerBi
 Account. O’Neil Aff., ¶¶ 17, 20. This IP address was only used to login to Escoriaza’s email
 account and the PowerBi Account; there was no login activity from this IP address for any
 other Dynasty Sports accounts, supporting the conclusion that Escoriaza has been logging into
 the PowerBi Account, including after the end of his employment. O’Neil Aff., ¶ 17.
        Once logged in to the PowerBi Account, Escoriaza could monitor the emails of Dynasty
 Sports’ senior executives. O’Neil Aff., ¶ 18.
        Besides having the unauthorized “read and manage” access to the senior executives’
 email accounts discussed above, there was other suspicious activity concerning the PowerBi
 Account. On April 11, 2019, months after Escoriaza’s employment with Dynasty Sports ended,
 the PowerBi Account accessed a report titled “Daily Dashboard tooltip.” O’Neil Aff., ¶ 19. That
 document contains proprietary, non-public sales information and Dynasty Sports’ Trade Secrets.
 Halberg Aff., ¶ 27. For example, this document shows the number of tickets sold, revenue from
 ticket sales, cost of inventory, and profit year, each on a daily, monthly, and annual basis. Id. It
 shows the velocity of sales, i.e., how far from a particular event was the company selling tickets.
 Id. It shows market share by marketplace, information that is highly sought-after and extremely
 confidential. Id. This data, in the hands of a competitor or client, or just out in the market place,
 could do tremendous damage to Dynasty Sports. Id.
        Besides the PowerBi Account, while at Dynasty Sports, Escoriaza gave his Dynasty
 Sports email account “Full Access” permission to the email accounts of former employees Ana
 Manzaneres and Tim Goldenstein. O’Neil Aff., ¶ 9. In turn, Tim Goldenstein’s email account
 had “Full Access” permission to the email account of employee Daniel Dadi. Id. This is in
 addition to the PowerBi Account’s access to senior executives’ email accounts. In his role for
 Dynasty Sports, Dadi would have constant access to very valuable sales data. Halberg Aff., ¶ 16.
        This email activity was highly suspicious. For at least some period of time, Ms.
 Manzanares and Escoriaza had a romantic relationship. Halberg Aff., ¶ 14. Upon information
                                                  8
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 9 of 19




 and belief, they are still dating. Ms. Manzaneres’ employment with Dynasty Sports ended in
 April 2018, and her system account (including email access) was disabled in 2018. Thompson
 Aff., ¶ 7. But her system account was reactivated in 2019, despite there being no business reason
 for reactivating this account. Id. There was no business purpose for Escoriaza to have “Full
 Access” permission to Ms. Manzanares’ email account. Dynasty Sports never authorized the
 Defendant’s access to this account. Halberg Aff., ¶ 17. On January 10 and 11, 2019, there were
 51 successful logins to Ms. Manzaneres’ Dynasty Sports system account. O’Neil Aff., ¶ 13.
        Mr. Goldenstein worked as a database engineer, and passed away suddenly in October
 2017. Halberg Aff., ¶ 15. Mr. Dadi is a pricing manager at Dynasty Sports, and a shared resource
 with the company’s data team. Halberg Aff., ¶ 16. There was no business purpose for Escoriaza
 or Mr. Goldenstein to have access to Mr. Dadi’s email account, and Dynasty Sports never
 authorized such access. Id.
        In sum, while at Dynasty Sports, Escoriaza, without authority, gave himself access to
 other employees’ email accounts. He set up the PowerBi Account, which had inappropriate
 access to the company’s most senior executives’ email accounts. In his last week at the company,
 he viewed, downloaded, or emailed to his personal Gmail account hundreds of files containing
 Trade Secrets and Confidential Information to his personal email address, along with access
 credentials, IP addresses, and the company’s credit card number. Once he left, he continued to
 access Dynasty Sports’ system, through his own email account and the PowerBi Account, at a
 minimum.
        Escoriaza now works for a Miami-based professional sports team2 that is a key client of
 Dynasty Sports. If Escoriaza were to disclose or use Dynasty Sports’ information while working
 for this team, it could cause substantial damage to Dynasty Sports. For example, once the team
 had access to Dynasty Sports’ proprietary ticketing data, the team would have a vastly
 diminished need for Dynasty Sports to provide ticketing services. Halberg Aff., ¶ 28.
        On May 28, 2019, an employee with the Miami-based professional sports team where
 Escoriaza now works, with whom Dynasty Sports has dealt in the past, reached out to Dynasty
 Sports to inform Dynasty Sports that the team would be soliciting requests for proposals for


 2
         Dynasty Sports is not naming this team in this Motion, as Dynasty Sports has no reason
 to believe that the team is aware of Escoriaza’s wrongful conduct.

                                                 9
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 10 of 19




  companies to provide the ticketing services that Dynasty Sports is currently providing to the
  team. Dynasty Sports was told that Escoriaza will be running this process and that the people at
  the team who Dynasty Sports previously worked with were not really going to be involved. Id., ¶
  29.
        IV.      MEMORANDUM OF LAW
                 A. The Ex Parte Seizure Order
              Pursuant to the DTSA, a court may issue an ex parte order “providing for the seizure of
  property necessary to prevent the propagation or dissemination of the trade secret that is the
  subject of the action.” 18 U.S.C. § 1836(b)(2)(A)(i). The Court may issue an ex parte seizure
  order if it finds “it clearly appears from specific facts that”:
                  1) an order issued pursuant to Rule 65 or another form of equitable relief would be
              inadequate;

                 2) an immediate and irreparable injury will occur without the seizure;

                  3) harm to the applicant of denying the application outweighs the harm to the
              legitimate interests of the defendant and substantially outweighs the harm to any third
              parties who may be harmed by such seizure;

                 4) the applicant is likely to succeed in showing that the information is a trade secret
              and the defendant misappropriated the trade secret or conspired to use improper means to
              misappropriate the trade secret;

                  5) the person against whom the seizure would be ordered has actual possession of
              the trade secret and any property to be seized;

                 6) the application describes with reasonable particularity the matter to be seized;

                 7) if given notice, defendant would destroy, move, hide, or otherwise make such
              matter inaccessible to the court; and

                 8) the applicant has not publicized the requested seizure.

  18 U.S.C. § 1836(b)(2)(A)(ii)(I)–(VIII).
              The DTSA is a new statute. Thus, there are few cases providing information on previous
  ex parte seizure applications, and some such cases are sealed. In a 2018 case in the District of
  Utah, however, Plaintiff Solar Connect, LLC requested an ex parte seizure under the DTSA, and
  the Court entered an order granting the motion. See Solar Connect, LLC v. Endicott, 2018 WL

                                                      10
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 11 of 19




  2386066 (D. Utah 2018). A copy of the ex parte seizure order issued in the Solar Connect case is
  attached as Exhibit “D.” In the order for ex parte seizure and preservation of evidence, the court
  found that “relief other than ex parte seizure would be inadequate to achieve the purpose of
  preserving digital files and data containing Solar Connect’s trade secrets and evidence of
  misappropriation.” Ex. D at *2. The order went on to state that, in that case, “the Defendants
  have a high level of technical proficiency” and a “willingness to hide information and move
  computer files[.]” Id. Further, the order in Solar Connect was limited to making copies of files
  and data on the defendant’s computer devices, and did not require seizure of the physical items
  that held the trade secrets for any longer than necessary to make such copies. Id. at *3.
         Solar Connect is instructive here. Escoriaza has a high level of computer and technical
  proficiency. And he took specific, specialized measures to hide his misappropriation of the Trade
  Secrets, including using the PowerBi Account and surreptitiously granting himself “read and
  manage” access to employee and executive email accounts. Escoriaza is fully capable of
  destroying, moving or hiding evidence upon notice of any pending legal action. Further, like in
  Solar Connect, the ex parte order requested here is limited to making copies of evidence found
  on Escoriaza’s computer devices and does not require removing from Escoriaza’s possession the
  computer devices or other physical items containing Dynasty Sports’ Trade Secrets and evidence
  of misappropriation any longer than necessary to make copies of the hard drives.
         Dynasty Sports recognizes that an ex parte seizure order is extraordinary relief. But this
  case presents extraordinary circumstances, for which a near-unanimous Congress3 provided this
  remedy to protect a victim of trade-secrets theft, like Dynasty Sports.
                 i. Dynasty Sports Satisfies the DTSA’s Requirements.
                     a. Escoriaza Will Likely Not Comply with an Order for Preliminary or
                        Permanent Injunction.
         As in Solar Connect, ex parte relief is essential because, if Dynasty Sports were to give
  Escoriaza prior notice, there is an extraordinary risk that he would delete, move, or obscure the
  Trade Secrets and evidence of misappropriation in his possession to avoid preservation and
  production of incriminating evidence. Escoriaza would likely easily evade, avoid, or otherwise

  3
          The Senate passed the DTSA 87-0, and the House passed the DTSA 410-2. See
  https://www.govtrack.us/congress/votes/114-2016/s39                                 &
  https://www.govtrack.us/congress/votes/114-2016/h172, both visited on June 2, 2019.

                                                   11
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 12 of 19




  not comply with such an order and it may be impossible to discover his non-compliance due to
  Escoriaza’s technical sophistication. See O’Neal Aff., ¶ 23.
         Escoriaza’s past conduct demonstrates that an order issued pursuant to Rule 65 or another
  form of equitable relief would be inadequate to preserve files containing Dynasty Sports’ Trade
  Secrets and evidence of misappropriation. Escoriaza used his technical proficiency to take
  specialized, calculated measures to hide his misappropriation of the Trade Secrets, as discussed
  above. Escoriaza’s established record of deception—including manipulating Dynasty Sports’ IT
  systems so that he would maintain access after the company terminated his account—
  demonstrates that he would likely not comply with an order for preliminary or permanent
  injunction, and an ex parte seizure is required to preserve evidence relating to Escoriaza’s
  misappropriation.
                      b. Dynasty Sports Will Suffer Immediate and Irreparable Harm if a
                         Seizure is not Ordered by the Court.
         The purpose of the ex parte seizure provisions of the DTSA is to provide expedited relief
  on an ex parte basis to preserve evidence of misappropriation or prevent further dissemination of
  a trade secret. Congress designed the ex parte seizure provision for precisely the circumstances
  here. As noted in the DTSA’s legislative history:
         The ex parte seizure provision is an important remedy for trade secret owners
         because it “enable[s] a trade secret owner under limited, controlled conditions, to
         proactively contain a theft before it progresses and the trade secret is lost.” . . .
         The new Sec. 1836(b) authorizes a Federal court to issue an order, in
         extraordinary circumstances and upon an ex parte application based on an
         affidavit or verified complaint, to provide for seizure of property necessary to
         preserve evidence or to prevent the propagation or dissemination of the trade
         secret.
  S. Rep. No. 114-220, Defend Trade Secrets Act of 2016, at 3 (Mar. 7, 2016).
         The full nature and extent of the harm already suffered by Dynasty Sports is uncertain,
  because Dynasty Sports does not yet know what Escoriaza has done with Dynasty Sports’ Trade
  Secrets. But Escoriaza is currently working for a Miami-based professional sports franchise, one
  of Dynasty Sports’ key clients. There is a serious and immediate risk that Dynasty Sports will
  suffer irreparable harm if Escoriaza uses this information to benefit his current employer. As
  stated by Judge Rosenbaum in All Leisure Holidays Ltd. v. Novello, 12-62328-CIV, 2012 WL
  5932364, at *5 (S.D. Fla. Nov. 27, 2012), “in the case of misappropriated trade secrets, the harm
  is properly characterized as irreparable because an inadequate remedy at law is presumed.”
                                                  12
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 13 of 19




          Given the Trade Secrets’ value, there is a serious and immediate risk that, absent the
  requested relief, Escoriaza will cover up his misappropriation, destroy evidence, and move or
  hide the Trade Secrets and other incriminating evidence. Escoriaza has a high level of computer
  and technical proficiency and is abundantly capable of destroying, moving or hiding evidence
  within minutes upon notice of any pending legal action. See O’Neil Aff., ¶ 23. Accordingly,
  Dynasty Sports has shown that it will suffer immediate and irreparable harm if the Court does
  not order seizure. Congress enacted the DTSA and its seizure remedy to prevent this very type of
  harm.
                     c. The Balance of Harms Weighs Decisively in Dynasty Sports’ Favor.
          Absent relief, Escoriaza could easily delete the likely voluminous evidence of his
  misappropriation, thereby undermining Dynasty Sports’ claims. He could also easily move the
  Trade Secrets in his possession to another device, from which he could continue to use them,
  causing devastating harm to Dynasty Sports. On the other hand, the only burden to Escoriaza
  would be the short time required for the Court-appointed technical expert to copy files from
  Escoriaza’s computer devices. The copied files containing the Trade Secrets would remain in the
  Court’s custody; Dynasty Sports will not have access to this information until after Escoriaza
  appears in this action, and then only after order of Court. None of Escoriaza’s computer devices
  or physical items will be taken from him or removed from his possession, as the copying of files
  would be performed at the location where Escoriaza keeps his computer devices.
          The copying of digital files from Escoriaza’s computer devices containing Dynasty
  Sports’ Trade Secrets and evidence of misappropriation would also not harm any third parties,
  particularly where, as here, the copied files will remain in the custody of the Court.
          Under similar circumstances in Solar Connect, where the defendant was only temporarily
  deprived of his property while forensic images were being created, the District Court of Utah
  determined that the balance of harms weighed in favor of the plaintiff. Solar Connect, 2018 WL
  2386066, at *2. The same applies here.
                     d. Dynasty Sports is Likely to Succeed in Showing Escoriaza
                        Misappropriated Dynasty Sports’ Trade Secrets.
          Dynasty Sports is likely to succeed in showing that Escoriaza misappropriated the Trade
  Secrets using improper means. The DTSA provides broad protection for trade secrets, which are
  defined under the DTSA to include “[a]ll forms and types of financial, business, scientific,

                                                   13
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 14 of 19




  technical, economic, or engineering information[.]” 18 U.S.C. § 1839(3). The DTSA protects
  this information as a trade secret if (a) the owner has taken reasonable measures to keep it secret,
  and (b) the information derives economic value by virtue of it not being known. See 18 U.S.C. §
  1839(3)(A)–(B).
         Dynasty Sports’ Trade Secrets constitute trade secrets under the DTSA. For example,
  Dynasty Sports’ confidential sales data that Escoriaza improperly accessed and emailed to
  himself constitutes protected business information described in the definition of a trade secret
  under the DTSA. The Trade Secrets are critical to Dynasty Sports’ business and would be
  incredibly valuable to a competitor.
         As discussed above, the Trade Secrets are not readily ascertainable by the public. The
  Trade Secrets’ secrecy affords significant economic value and benefit to Dynasty Sports over its
  competitors. Because of Dynasty Sports’ unique data, software, and systems, clients are willing
  to pay for Dynasty Sports’ services. And Dynasty Sports took reasonable measures to protect the
  Trade Secrets, as described above.
         The DTSA prohibits both the unlawful acquisition of a trade secret and its disclosure. 18
  U.S.C. § 1839(5)(A)–(B). Under an acquisition theory, misappropriation means, “acquisition of a
  trade secret of another by a person who knows or has reason to know that the trade secret was
  acquired by improper means.” 18 U.S.C. § 1839(5)(A). Escoriaza misappropriated the Trade
  Secrets when he acquired them through improper means and outside the scope of his
  employment, i.e., by emailing the Trade Secrets to his personal Gmail account and viewing,
  accessing and/or downloading the Trade Secrets in the days leading up to and following the end
  of his employment. Escoriaza knew or certainly had reason to know that his acquisition of the
  Trade Secrets was improper. Escoriaza took the Trade Secrets from Dynasty Sports without
  authorization and, upon information and belief, with the intention of competing against Dynasty
  Sports. Halberg Aff., ¶¶ 28-29. Further, Escoriaza knew he was subject to the Employment
  Agreement with Dynasty Sports and signed an acknowledgment of those obligations upon his
  departure. He knew or should have known that the above acquisition of Dynasty Sports’ Trade
  Secrets was a breach of the Employment Agreement, which constitutes improper means.
         Thus, Dynasty Sports is likely to succeed in showing that Escoriaza misappropriated
  Dynasty Sports’ Trade Secrets.


                                                  14
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 15 of 19




                    e. Dynasty Sports is Likely to Succeed in Showing that Escoriaza Has
                       Actual Possession of the Misappropriated Trade Secrets.
         Escoriaza has actual possession of the Trade Secrets and files containing the Trade
  Secrets. As set forth above, immediately prior to and on his last day of employment with
  Dynasty Sports, Escoriaza emailed his Dynasty Sports’ Trade Secrets to his personal Gmail
  address. And he continued to access the Trade Secrets following the end of his employment.
  Thus, Dynasty Sports is likely to succeed in showing that Defendants have actual possession of
  the trade secrets misappropriated by Defendants from Dynasty Sports.
                    f. Dynasty Sports Describes with Reasonable Particularity the Matters
                       to be Seized and Their Location
         The matters to be seized include all data and digital files on Escoriaza’s computers and
  computer devices, including tablets, smartphones, external storage devices, and networks of
  Escoriaza, including files housed on any servers, laptops, desktop computers, and “cloud” or
  other online storage folders, to preserve all of the Trade Secrets and evidence of their
  misappropriation, as described in the accompanying Proposed Ex Parte Seizure Order and
  Evidence Preservation Order. The description is simple, clear, and reasonably particular. The
  seizure is limited to copying or imaging of digital files and data in a manner that minimizes
  disruption to any legitimate business operations of Escoriaza. A more particular description of
  filenames to be seized would require more time, expertise, and disruption to identify, locate, and
  copy them. Copying and preserving files so they may be placed in the custody of the Court and
  later be searched by an independent technical expert minimizes the burden on Escoriaza. The
  location of the seizure is Escoriaza’s residence at 2525 NW 84th Ave. Apt. 208, Doral, FL
  33122, at a time when Escoriaza is expected to be home. See Report on Investigation, attached as
  Exhibit “E.” Thus, the matters to be seized and location are described with reasonable
  particularity. The description provided in the accompanying Proposed Ex Parte Seizure Order
  and Evidence Preservation Order is substantially similar to the description approved by the
  District Court of Utah in both Solar Connect, LLC v. Endicott, 2018 WL 2386066 (D. Utah April
  6, 2018) and Axis Steel Detailing, Inc. v. Prilex Detailing LLC, 2017 WL 8947964 (D. Utah June
  29, 2017).




                                                 15
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 16 of 19




                     g. If Dynasty Sports Were to Proceed on Notice, Escoriaza Would
                        Destroy, Move, Hide or Otherwise Make Such Matter Inaccessible to
                        the Court.
         Given the nature of electronically stored information, combined with Escoriaza’s IT
  knowledge and malicious prior conduct, providing Escoriaza with advance notice creates a
  serious risk that he would destroy evidence. See All Leisure Holidays Ltd. v. Novello, 12-62328-
  CIV, 2012 WL 5932364, at *6 (S.D. Fla. Nov. 27, 2012) (“Given the malleable nature of
  electronically stored information, the Court finds sufficient cause to support entry of an ex parte
  TRO.”). If Dynasty Sports were to proceed on notice, Escoriaza could easily destroy, move, hide
  or otherwise make unavailable the Trade Secrets and related evidence at a moment’s notice. As
  previously discussed, Escoriaza possesses the technical sophistication to quickly destroy and
  cover up evidence of his misappropriation. Because the Trade Secrets and evidence of their
  misappropriation are contained in digital and electronic files and accounts, they can quickly be
  erased, moved, and obfuscated. Escoriaza took calculated measures to avoid detection of his
  misappropriation, as discussed above. Thus, there is a high risk that, given any notice, Escoriaza
  will destroy, move, hide, or otherwise make such matters inaccessible to the Court and thus
  avoid preservation and production of the Trade Secrets and evidence of his misappropriation.
                     h. Dynasty Sports has Not Published the Requested Seizure at Any
                        Time.
         Dynasty Sports has not publicized the requested seizure or otherwise published or made
  public, at any time, any statement regarding the requested seizure. Halberg Aff, ¶ 30.
         For the above stated reasons, Dynasty Sports has satisfied all requirements for an ex parte
  seizure under the DTSA, and the Court should order an ex parte seizure.
                 ii. A $5,000 bond should be required.
         The DTSA requires that a person obtaining a seizure order provide security in an amount
  determined adequate by the court for the payment of damages that any person may be entitled to
  recover as a result of a wrongful or excessive seizure or wrongful or excessive attempted seizure.
  18 U.S.C. § 1836(b)(2)(B)(vi). In the Solar Connect and Axis Steel cases discussed above, where
  the seizures paralleled the one requested in this Motion, the District Court of Utah determined
  that a $5,000 bond was appropriate. In Solar Connect, the court specifically stated in its order
  that “[a]dditional security will not be required as [d]efendants will keep possession of all their


                                                  16
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 17 of 19




  computers and files, and this [o]rder is only requiring that copies be made.” See Solar Connect,
  2018 WL 2386066 at *5.
         Similarly, here, because the seizure is limited and only requires removing Escoriaza’s
  computer devices from his possession for the short time it takes to make copies, the potential
  damage to Escoriaza if that seizure is determined wrongful or excessive is minimal. Accordingly,
  the required security should be limited to $5,000.
             B. Dynasty Sports is Entitled to an Order to Preserve Evidence under the
                Court’s Inherent Authority and the All Writs Act.
         Dynasty Sports seeks an order compelling Google to preserve information related to
  Escoriaza’s personal Gmail account, to which he sent Trade Secrets and Confidential
  Information, as discussed above. While Dynasty Sports does not believe that Google would
  destroy or hide evidence, Google has no legal obligation to preserve evidence and, as explained
  above, Escoriaza has the means, expertise, motive, and has demonstrated the willingness to
  destroy this evidence that only Google can otherwise preserve. A specific order from the Court is
  not normally required to direct a party to preserve evidence, because the Federal Rules of Civil
  Procedure contemplate the parties will preserve evidence they know or should reasonably know
  is relevant to litigation. See Fed. R. Civ. P. 11, 26, 34; Danis v. USN Communications, Inc., 53
  Fed. R. Serv. 3d 828, at *1 (N.D. Ill. 2000); United States ex rel. Smith v. Boeing Co., No. Civ.
  A. 05-1073-WEB, 2005 U.S. Dist. LEXJS 36890, 2005 WL 2105972, at *2 (D. Kan. Aug. 31,
  2005). But courts have the inherent authority to issue evidence preservation orders when
  necessary. Pueblo of Laguna v. United States, 60 Fed. Cl. 133, 135 (Fed. Cl. 2004).
         Likewise, under the All Writs Act, 28 U.S.C. § 1651, “[t]he Supreme Court and all courts
  established by Act of Congress may issue all writs necessary or appropriate in aid of their
  respective jurisdictions and agreeable to the usages and principles of law.” Thus, under authority
  of the All Writs Act, “at the court's discretion, writs may be issued to third parties who are in a
  position to frustrate a court's administration of its jurisdiction.” Abdo v. Reyes, 91 F. Supp. 3d
  1225, 1233-34 (D. Utah 2015) (citing Burr & Forman v. Blair, 470 F.3d 1019, J 026-27 (11th
  Cir. 2006) (citing United States v. New York Tel. Co., 434 U.S. 159, 174, 98 S. Ct. 364, 54 L. Ed.
  2d 376 (1977))).
         Here, there is a serious risk that Escoriaza will quickly destroy, hide, or otherwise make
  evidence undiscoverable within minutes of receiving notice of this case. Loss of files and data

                                                  17
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 18 of 19




  containing the Trade Secrets and evidence of misappropriation will irreparably harm Dynasty
  Sports and prevent Dynasty Sports from mitigating or preventing other irreparable harm
  described above. Thus, an evidence preservation order is appropriate and necessary to prevent
  Escoriaza from destroying evidence in his Gmail account, particularly since Google has no other
  legal obligation to (or knowledge of the need to) preserve evidence. Moreover, Google is the
  only entity in a position to preserve evidence in the Gmail account, other than Escoriaza, who is
  likely to destroy or hide the evidence. Thus, it is reasonable and necessary for the Court to enter
  a preservation order directing third party Google to preserve Escoriaza’s data and files and
  deliver them to the custody of the Court as set forth in the accompanying Proposed Order.
     V.      CONCLUSION
          Dynasty Sports is seeking very limited relief. The requested seizure barely burdens
  Escoriaza, while protecting Dynasty Sports from Escoriaza’s likely destruction of evidence. This
  situation parallels almost exactly the circumstances in Solar Connect, where the court permitted
  an identical seizure. A near-unanimous Congress provided for this remedy to protect victims of
  trade secret theft, like Dynasty Sports, in these circumstances. The Court should give life to this
  statutory provision by granting the requested relief.
          In accordance with Local Rule 7.1(a)(2), this Motion is accompanied by a proposed order
  granting Dynasty Sports the relief requested herein is attached as Exhibit “F.”
          WHEREFORE, Dynasty Sports respectfully requests this Honorable Court: (1) grant this
  Motion; (2) enter an ex parte seizure order; (3) enter an ex parte evidence preservation order; and
  (4) grant any further relief this Court deems just and appropriate.

                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                   18
Case 1:19-cv-22261-BB Document 5 Entered on FLSD Docket 06/03/2019 Page 19 of 19




      CERTIFICATION OF COUNSEL AS TO EMERGENCY NATURE OF MOTION
         After reviewing the facts and researching applicable legal principles, I certify that this
  Motion in fact presents a true emergency (as opposed to a matter that may need only expedited
  treatment) and requires an immediate ruling because the Could would not be able to provide
  meaningful relief to a critical, non-routine issue after the expiration of seven days. I understand
  that an unwarranted certification may lead to sanctions.
         Dated: June 3, 2019.

                                                       Respectfully submitted,

                                                       /s/Eric Ostroff
                                                       Eric Ostroff
                                                       Fla. Bar No. 10130
                                                       eostroff@melandrussin.com
                                                       Meaghan E. Murphy
                                                       Florida Bar No. 102770
                                                       mmurphy@melandrussin.com
                                                       MELAND, RUSSIN & BUDWICK, P.A.
                                                       3200 Southeast Financial Center
                                                       200 South Biscayne Boulevard
                                                       Miami, Florida 33131
                                                       Telephone: (305) 358-6363
                                                       Facsimile: (305) 358-1221

                                                       Attorneys for Dynasty Sports




                                                  19
